      Case 3:18-cv-00982-AWT Document 71 Filed 02/12/21 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
LUIS MEJIA and ABRAHAM HAMMOURI, :
                                 :
          Plaintiffs,            :
                                 :
               v.                :
                                 :
OFFICER PAUL WARGO; OFFICER JAKE :      Civil No. 3:18-cv-982(AWT)
COLLETTO; OFFICER DOMENIC        :
MONTELEONE; OFFICER ANDREW       :
RONCINSKE; OFFICER KONSTANTINE   :
ARVANITAKIS; and WAL-MART STORES :
EAST, L.P.,                      :
                                 :
          Defendants.            :
-------------------------------- x

     ORDER RE OFFICER DEFENDANTS’ MOTION FOR ATTORNEY’S FEES

     For the reasons set forth below, the Motion for an Award of

Attorney’s Fees by the Prevailing Defendant (ECF No. 59), filed

by the police officer defendants, is hereby GRANTED, and each

plaintiff is hereby ordered to pay $2,500.

     “In any action or proceeding to enforce a provision of [42

U.S.C. § 1983] . . . , the court, in its discretion, may allow

the prevailing party, other than the United States, a reasonable

attorney’s fee as part of the costs.” 42 U.S.C. § 1988(b)

(2000). “[A] plaintiff should not be assessed his opponent's

attorney's fees unless a court finds that his claim was

frivolous, unreasonable, or groundless, or that the plaintiff

continued to litigate after it clearly became so.”

Christiansburg Garment Co. v. Equal Employment Opportunity


                                  -1-
      Case 3:18-cv-00982-AWT Document 71 Filed 02/12/21 Page 2 of 5



Comm'n, 434 U.S. 412, 422 (1978). “Fees are awarded to

prevailing defendants in civil rights cases principally to deter

frivolous litigation.” Tancredi v. Metropolitan Life Ins. Co.,

No. 00Civ.5780, 2003 WL 22299203, at *6 (S.D.N.Y. Oct. 7, 2003)

(citing Carrion v. Yeshiva Univ., 535 F.2d 722, 727 (2d Cir.

1976)). “[B]ecause fee awards are at bottom an equitable matter,

courts should not hesitate to take the relative wealth of the

parties into account.” Faraci v. Hickey-Freeman Co., 607 F.2d

1025, 1028 (2d Cir. 1979)(internal citation omitted).

     A limited award of attorney’s fees is appropriate here

because the plaintiffs continued to litigate this case after

their claims clearly became groundless. In August 2018, counsel

for the police officer defendants sent to counsel for the

plaintiffs, as well as counsel for co-defendant Walmart Stores

East, L.P., security video-recordings from the Brink’s truck the

plaintiffs were operating on the day in question. These

recordings supported the police officer defendants’ version of

events. The plaintiffs were deposed in February 2020 and, during

their respective depositions, they made key admissions favorable

to the police officer defendants. Later in February, counsel for

the police officer defendants made offers of judgment to the

plaintiffs, pursuant to which the plaintiffs would withdraw

their claims and the defendants would waive any and all rights

to seek reimbursement for legal fees, costs, and expenses


                                  -2-
       Case 3:18-cv-00982-AWT Document 71 Filed 02/12/21 Page 3 of 5



incurred in defending those claims. See ECF Nos. 41 and 42. The

plaintiffs never responded to the offers of judgment.

      Having received no response to either of the offers of

judgment, the police officer defendants filed a motion for

summary judgment on May 26, 2020. The opposition by the

plaintiffs was due by June 16, 2020, a deadline they failed to

meet. On June 18, 2020, counsel for the police officer

defendants filed a motion for default judgment against the

plaintiffs. Almost a month later, on July 15, 2020, the

plaintiffs moved for an extension of time to August 15, 2020 for

filing an opposition to the motion for summary judgment. That

motion was granted. However, the plaintiffs never filed an

opposition to the motion for summary judgment, and the court

entered a ruling granting the police officer defendants’ motion

for summary judgment on August 24, 2020, having concluded that

the movants had met their initial burden for purposes of summary

judgment. The results of the independent medical exams and the

fact that one plaintiff was handcuffed and the other had an

officer kneel on his back for “26 seconds” 1 lead the court to

conclude that the plaintiffs did not act unreasonably in

bringing suit based on their perceptions of the incident.



1 The police officer defendants characterize this as “only 26 seconds” but
whether a person feels that is a long time probably depends on whether it is
his/her back that is being kneeled on, and 26 seconds is enough time to cause
injury.


                                     -3-
      Case 3:18-cv-00982-AWT Document 71 Filed 02/12/21 Page 4 of 5



However, framing the plaintiffs’ perceptions of the events in

the context of their legal claims, it was apparent after

discovery and the depositions of the plaintiffs that they did

not have grounds to pursue their claims further. Moreover, they

were put on notice by the offers of judgment that the police

officer defendants would be seeking attorney’s fees and costs,

and they were also offered a means to avoid that scenario.

     Based on the foregoing, the court finds that as of the time

the offer of judgment was filed, there was a need to deter the

plaintiffs from proceeding with groundless claims.

     After considering the equities of the matter, the court

concludes that an award of $2,500 in attorney’s fees to be paid

by Mejia and $2,500 in attorney’s fees to be paid by Hammouri is

most appropriate. Based on the conservative estimates submitted

by counsel for the police officer defendants, the court

concludes that $9,000 is a reasonable estimate for the time

spent to prepare the motion for summary judgment. However, the

plaintiffs do not appear to be sophisticated consumers of legal

services, and their counsel neglected to timely file an

opposition to the motion for summary judgment and then

ultimately failed to file an opposition. This leaves the court

with a concern about whether counsel for the plaintiffs

discussed the offers of judgment with his clients in any

meaningful way. Also, the court’s conclusions in ruling on the


                                  -4-
      Case 3:18-cv-00982-AWT Document 71 Filed 02/12/21 Page 5 of 5



motion for summary judgment were based on the initial showing by

the police officer defendants, with no input from the

plaintiffs. Thus, although the court cannot discern how the

plaintiffs could have created a genuine issue of material fact,

the court cannot be absolutely certain that the plaintiffs would

have been unable to do so.

     Payment shall be delivered to counsel for the police

officer defendants within 60 days.

     It is so ordered.

     Dated this 12th day of February 2021, at Hartford,

Connecticut.



                                                 /s/ AWT_
                                             Alvin W. Thompson
                                        United States District Judge




                                  -5-
